                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    United States of America,                                            Case No. 19-cr-241 (DSD/TNL)

                          Plaintiff,

          v.                                                                           ORDER

    Christopher Alan Niederkorn,

                          Defendant.


         This matter comes before the Court on Defendant Christopher Alan Niederkorn’s

Motion for Continuance and Excludable Delay (ECF No. 16). Defendant has also filed a

Statement of Facts in Support of Exclusion of Time Under Speedy Trial Act (ECF No. 17).

Defendant requests a modest 1 continuance of the pretrial and trial dates based on defense

counsel’s schedule and a need for more time to review the discovery produced by the

Government “and formulate defense motions.” Defendant is presently released on bond,

subject to conditions. (ECF Nos. 10, 11, 12.) The Government has no objection to

Defendant’s request.

         Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public and Defendant in a

speedy trial and such continuance is necessary to provide Defendant and his attorney

reasonable time necessary for effective preparation and to make efficient use of the parties’



1
 The duration of the continuance requested was confirmed by separate e-mail correspondence with the Court and
counsel.
resources. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

      1. Defendant’s Motion for Continuance and Excludable Delay (ECF No. 16) is
         GRANTED.

      2. The period of time from October 10 through November 18, 2019, shall be
         excluded from Speedy Trial Act computations in this case.

      3. All motions in the above-entitled case shall be filed and served consistent with
         Federal Rules of Criminal Procedure 12(b) and 47 on or before October 28,
         2019. D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and
         responses shall be delivered directly to the chambers of Magistrate Judge
         Leung. 2

      4. Counsel shall electronically file a letter on or before October 28, 2019, if no
         motions will be filed and there is no need for hearing.

      5. All responses to motions shall be filed by November 11, 2019. D. Minn. LR
         12.1(c)(2).

      6. Any Notice of Intent to Call Witnesses shall be filed by November 11, 2019. D.
         Minn. LR. 12.1(c)(3)(A).

      7. Any Responsive Notice of Intent to Call Witnesses shall be filed by November
         14, 2019. D. Minn. LR 12.1(c)(3)(B).

      8. A motions hearing will be held pursuant to Federal Rules of Criminal Procedure
         12(c) where:

              a.      The government makes timely disclosures and Defendant pleads
                      particularized matters for which an evidentiary hearing is necessary;
                      or

              b.      Oral argument is requested by either party in its motion, objection or
                      response pleadings.

      9. If required, the motions hearing shall be heard before Magistrate Judge Tony N.
         Leung on November 18, 2019, at 1:30 p.m., in Courtroom 9W, U.S.



2
      U.S. Mail or hand-deliver to 300 South Fourth Street, Chambers 9W, Minneapolis, MN 55415.

                                                   2
         Courthouse, 300 South Fourth Street, MINNEAPOLIS, Minnesota 55415. D.
         Minn. LR 12.1(d).

      10. TRIAL:

            a.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT,
                   the following trial and trial-related dates are:

                   All voir dire questions and jury instructions must be submitted to
                   District Judge David S. Doty on or before January 6, 2020.

                   This case must commence trial on January 13, 2020, at 9:00 a.m.,
                   before District Judge Doty in Courtroom 14W, U.S. Courthouse, 300
                   South Fourth Street, MINNEAPOLIS, Minnesota.

            b.     IF PRETRIAL MOTIONS ARE FILED, the trial date, and other
                   related dates, will be rescheduled following the ruling on pretrial
                   motions. Counsel must contact the Courtroom Deputy for
                   District Judge Doty to confirm the new trial date.




Dated: October     15     , 2019                      s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota


                                               United States of America v. Niederkorn
                                               Case No. 19-cr-241 (DSD/TNL)




                                          3
